DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “the backsheet” in lines 4 and 5, respectively. This limitation lacks antecedent basis, and is indefinite because a photovoltaic module does not specifically require a backsheet as conventionally understood (for instance, some monolithic designs). As such, because a backsheet is not inherently a part of the photovoltaic modules, the configuration of the module claimed is unclear. 
	Claim 7 recites “a of each retaining latch” across lines 4 and 5. A word is missing, and it is unclear what element is intended to be referred to. Therefore the claim is indefinite.
	Similarly, claim 17 recites “a each retaining latch” in line 5, and is indefinite for the same reason.
	Claim 10 recites “the outer profile of a frame”. This limitation lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/175839 to Pellegrino.
Regarding claims 1 and 9, Pellegrino teaches an apparatus for mounting a power electronic device to a photovoltaic (PV) module comprising
a mounting bracket 518 that mechanically couples the power electronic device 512 to a backsheet of the PV module 510 (photovoltaic cells 514 are mounted on an unlabeled sheet shown in Figs. 29, 30; ¶0145-0148) such that positioning of the power electronic device can be dynamically interchanged between a retracted position (shown in bottom part of Fig. 30) in which the power electronic device is pressed flat to the backsheet, and an extended position (shown in Fig. 29A) in which the power electronic device is coupled to the backsheet with a gap (illustrated as 20 mm) between the power electronic device and the backsheet.
The claim recites that the gap is an air gap. While Pellegrino does not recite that the gap comprises air, it is clear that the finite volume between the elements present in the extended position is capable of receiving air. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Per claim 9, Pellegrino teaches the limitations of claim 1. The power electronic module is moved between the retracted position and the extended position by manually applying force to the power electronic module (see Figs. 37-44, discussion of Pre-stressing Compactible Structures on p. 42-49).
Regarding claim 11 and 20, Pellegrino teaches a power module assembly comprising
a photovoltaic module 510 (Figs. 29, 30, ¶0145-0148)
a power electronic device 512
a mounting bracket 518 that mechanically couples the power electronic device 512 to a backsheet of the PV module 510 (photovoltaic cells 514 are mounted on an unlabeled sheet shown in Figs. 29, 30; ¶0145-0148) such that positioning of the power electronic device can be dynamically interchanged between a retracted position (shown in bottom part of Fig. 30) in which the power electronic device is pressed flat to the backsheet, and an extended position (shown in Fig. 29A) in which the power electronic device is coupled to the backsheet with a gap (illustrated as 20 mm) between the power electronic device and the backsheet.
The claim recites that the gap is an air gap. While Pellegrino does not recite that the gap comprises air, it is clear that the finite volume between the elements present in the extended position is capable of receiving air. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Per claim 20, Pellegrino teaches the limitations of claim 11. The power electronic module is moved between the retracted position and the extended position by manually applying force to the power electronic module (see Figs. 37-44, discussion of Pre-stressing Compactible Structures on p. 42-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino as applied to claim 1 above.
Regarding claim 8, Pellegrino teaches the limitations of claim 1. Pellegrino teaches that, in the embodiment of Figs. 29-30, an output connector 520 that is physically blocked while the power electronic device 512 is in the retracted position, and the mounting bracket 518 comprises an obstruction (the bottom of Fig. 30 shows that connector 520 cannot extend in the up-down direction of that figure when the in the flat, retracted position; element 518 intercedes between the backsheet and the power electronic device 512, and is therefore necessarily an obstruction; see previous citations and reasoning). That embodiment does not comprise a base member. Pellegrino teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an embodiment of the mounting bracket that comprises a base member (element 115 of Fig. 4a) adhered to the back of a PV module (113) in addition to an element (118) analogous to the obstruction in order to provide control electronics (¶0094). 
Regarding claim 10, Pellegrino teaches the limitations of claim 1. While the embodiment of Figs. 29-30 of Pellegrino do not specifically teach that the power electronic module, in the retracted position, is recessed below an outer profile of a frame of the PV module, Pellegrino teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the power electronic module to be recessed below the outer profile of a frame of the PV module (all of the analogous PV module is in an outer profile of frame 808, 808’ in Figs. 47) so that the module may be efficiently deployed between the retracted position and extended positions (¶00168, 00169).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino as applied to claim 11 above.
Regarding claim 18, Pellegrino teaches the limitations of claim 11. Pellegrino teaches that, in the embodiment of Figs. 29-30, an output connector 520 that is physically blocked while the power electronic device 512 is in the retracted position, and the mounting bracket 518 comprises an obstruction (the bottom of Fig. 30 shows that connector 520 cannot extend in the up-down direction of that figure when the in the flat, retracted position; element 518 intercedes between the backsheet and the power electronic device 512, and is therefore necessarily an obstruction; see previous citations and reasoning). That embodiment does not comprise a base member. Pellegrino teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an embodiment of the mounting bracket that comprises a base member (element 115 of Fig. 4a) adhered to the back of a PV module (113) in addition to an element (118) analogous to the obstruction in order to provide control electronics (¶0094). 
Regarding claim 19, Pellegrino teaches the limitations of claim 11. While Pellegrino does not specifically teach that the power electronic module is removably coupled to the mounting bracket, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to couple the elements in such a way because the Courts have held that making  known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726